Order entered June 12, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01463-CV

                     YAN BENJAMIN WILHELM ASSOUN, Appellant

                                                V.

      ANAIS AMBER GUSTAFSON (A/K/A ANAIS AMBER ASSOUN) AND JOHN
                   CHARLES GUSTAFSON, JR., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02323-2014

                                            ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We DENY appellant’s motion to decrease amount of security as premature and without

prejudice to refiling if necessary after any “substantial economic harm” hearing in the trial court.

See TEX. R. APP. P. 24.2(b).



                                                       /s/   CRAIG STODDART
                                                             JUSTICE